FILED
                               NOT FOR PUBLICATION                          SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



AGNES PAAGO; YOHANES SAMUEL,                       No. 07-74543

               Petitioners,                        Agency Nos. A096-356-429
                                                               A096-356-430
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Agnes Paago and Yohanes Samuel, natives and citizens of Indonesia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s (“IJ”) decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence, Kaiser v. Ashcroft, 390 F.3d 653, 657 (9th Cir.

2004), and we deny the petition for review.

      The record does not compel the conclusion that changed circumstances

excused the untimely filing of petitioners’ asylum application. See 8 C.F.R.

§ 1208.4(a)(4); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir. 2007) (per

curiam). Accordingly, petitioners’ asylum claim fails.

      Petitioners do not challenge the agency’s finding that they did not establish

past persecution. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued are deemed waived). Even as

members of a disfavored group, the record does not compel the conclusion that

petitioners established sufficient individualized risk to show a clear probability of

persecution. See Wakkary v. Holder, 558 F.3d 1049, 1066 (9th Cir. 2009) (“An

applicant for withholding of removal will need to adduce a considerably larger

quantum of individualized-risk evidence to prevail”). Thus, petitioners’

withholding of removal claim fails.

      Substantial evidence also supports the agency’s conclusion that petitioners

are not eligible for CAT relief because they failed to show it is more likely than not

they would be tortured if removed to Indonesia. See id. at 1067-68.




                                           2                                    07-74543
      Petitioner’s contention that the IJ did not address whether they could

relocate is belied by the record.

      PETITION FOR REVIEW DENIED.




                                         3                                     07-74543